



EXECUTION VERSION


AMENDMENT NO. 1
TO THE
ASSET PURCHASE AGREEMENT
THIS AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT (this “Amendment”) is dated
as of June 30, 2016, by and among Impax Laboratories, Inc., a Delaware
corporation (“Buyer”), Actavis Elizabeth LLC, a Delaware limited liability
company (“Actavis Elizabeth”), Actavis Group PTC Ehf., an Iceland
einkahlutafelag (“Actavis PTC”), Actavis Holdco US, Inc., a Delaware corporation
(“Actavis Holdco”), Actavis LLC, a Delaware limited liability company (“Actavis
LLC”), Actavis Mid Atlantic LLC, a Delaware limited liability company (“Actavis
Mid Atlantic”), Actavis Pharma, Inc., a Delaware corporation (“Actavis Pharma”),
Actavis South Atlantic LLC, a Delaware limited liability company (“Actavis South
Atlantic”), Andrx LLC, a Delaware limited liability company (“Andrx”), Breath
Ltd., a United Kingdom private limited company (“Breath”), The Rugby Group,
Inc., a New York corporation (“Rugby”), and Watson Laboratories, Inc., a Nevada
corporation (“Watson” and, together with Actavis Elizabeth, Actavis PTC, Actavis
Holdco, Actavis LLC, Actavis Mid Atlantic, Actavis Pharma, Actavis South
Atlantic, Andrx, Breath and Rugby, each a “Seller” and, collectively, the
“Sellers”).
WITNESSETH:
WHEREAS, Buyer and the Sellers executed that certain Asset Purchase Agreement,
dated June 20, 2016 (as amended, restated, waived or otherwise modified,
the “Agreement”); and
WHEREAS, the parties hereto have agreed to amend certain terms of the Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
1.Definitions. Any capitalized term used in this Amendment shall have the
meaning designated for the capitalized term in the Agreement unless otherwise
defined in this Amendment. The term “Agreement” used in the Agreement shall
hereafter refer to the Agreement, as amended by this Amendment.
2.Amendment of the Agreement. The Agreement is hereby amended as follows (with
deleted text shown as stricken and new text shown as double underlined):
(a)Section 2.5 of the Agreement is hereby amended and restated in its entirety
to read as follows:
“Each of the Sellers and the Buyer hereby covenants that such party and its
Affiliates will not bring any suits or claims, or cause or support any licensee
or other third party to bring any suits or claims, against the other party or
its Affiliates, their manufacturers and importers, or their distributors and
customers or their consumers, alleging that the manufacture, use, sale, offer
for sale or importation in or for the Territory of the




[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------




Products, or the equivalent competing products sold by or on behalf of each such
Seller in or for the Territory, infringes any patent rights or misappropriates
any trade secrets owned or controlled by such party or any of its Affiliates
[****].”
(b)Section 9.4(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:
“Each of Buyer and Sellers shall use reasonable best efforts to obtain from the
FTC preliminary approval for Buyer as the purchaser of the Transferred Assets.
Each of Buyer and Sellers agree to cooperate and use its reasonable best efforts
vigorously to contest and resist any third party action, including legislative,
administrative or judicial action, and to have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order (whether temporary,
preliminary or permanent) that is in effect and that restricts, prevents or
prohibits the consummation of the transactions contemplated by this Agreement,
including by vigorously pursuing all available avenues of administrative and
judicial appeal and all available legislative action; provided, however, that
this last sentence of Section 9.4(b) shall not apply to any action by the FTC.”
3.Miscellaneous.
(a)Effectiveness of Amendment. This Amendment shall become effective upon the
date hereof. In the event of any inconsistency or conflict between the Agreement
and this Amendment, the terms, conditions and provisions of this Amendment shall
govern and control.
(b)General Provisions. Article XIII of the Agreement shall apply to this
Amendment, mutatis mutandis.
* * * * * *






[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto effective as of the date first above written.


 
WATSON LABORATORIES, INC.
 
 
 
 
By:
 /s/ A. Robert D. Bailey
 
 
 
 
Name:
 A. Robert D. Bailey
 
 
 
 
Title:
 President
 
 
 
 
ACTAVIS HOLDCO US, INC.
 
 
 
 
By:
 /s/ A. Robert D. Bailey
 
 
 
 
Name:
 A. Robert D. Bailey
 
 
 
 
Title:
 President
 
 
 
 
THE RUGBY GROUP, INC.
 
 
 
 
By:
 /s/ A. Robert D. Bailey
 
 
 
 
Name:
 A. Robert D. Bailey
 
 
 
 
Title:
 President
 
 
 
 
ANDRX LLC
 
 
 
 
By:
 /s/ A. Robert D. Bailey
 
 
 
 
Name:
 A. Robert D. Bailey
 
 
 
 
Title:
 President
 
 
 
 
ACTAVIS ELIZABETH LLC
 
 
 
 
By:
 /s/ A. Robert D. Bailey
 
 
 
 
Name:
 A. Robert D. Bailey
 
 
 
 
Title:
 President
 
 
 





[Signature Page to Impax-Allergan Asset Purchase Agreement Amendment]



--------------------------------------------------------------------------------





 
ACTAVIS SOUTH ATLANTIC LLC
 
 
 
 
By:
 /s/ A. Robert D. Bailey
 
 
 
 
Name:
 A. Robert D. Bailey
 
 
 
 
Title:
 President
 
 
 
 
ACTAVIS MID ATLANTIC LLC
 
 
 
 
By:
 /s/ A. Robert D. Bailey
 
 
 
 
Name:
 A. Robert D. Bailey
 
 
 
 
Title:
 President
 
 
 
 
ACTAVIS PHARMA, INC.
 
 
 
 
By:
 /s/ A. Robert D. Bailey
 
 
 
 
Name:
 A. Robert D. Bailey
 
 
 
 
Title:
 President
 
 
 
 
ACTAVIS LLC
 
 
 
 
By:
 /s/ A. Robert D. Bailey
 
 
 
 
Name:
 A. Robert D. Bailey
 
 
 
 
Title:
 President
 
 
 
 
ACTAVIS GROUP PTC ehf
 
 
 
 
By:
 /s/ Guojon Gustafsson
 
 
 
 
Name:
 Guojon Gustafsson
 
 
 
 
Title:
 Director
 
 
 
 
By:
 /s/ Hafrun Frioriksdottir
 
 
 
 
Name:
 Hafrun Frioriksdottir
 
 
 





[Signature Page to Impax-Allergan Asset Purchase Agreement Amendment]



--------------------------------------------------------------------------------





 
Title:
 Director
 
 
 
 
 
 
 
By:
 /s/ Daniel Motto
 
 
 
 
Name:
 Daniel Motto
 
 
 
 
Title:
 Director
 
 
 
 
BREATH LTD.
 
 
 
 
By:
 /s/ Sara Vincent
 
 
 
 
Name:
 Sara Vincent
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
IMPAX LABORATORIES, INC.
 
 
 
 
By:
 /s/ G. Frederick Wilkinson
 
 
 
 
Name:
 G. Frederick Wilkinson
 
 
 
 
Title:
 President, Chief Executive Officer
 
 
 







[Signature Page to Impax-Allergan Asset Purchase Agreement Amendment]

